
	

113 SRES 528 ATS: Commemorating the 125th anniversary of North Dakota’s Statehood.
U.S. Senate
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 528
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2014
			Mr. Hoeven (for himself and Ms. Heitkamp) submitted the following resolution; which was  considered and agreed to
		
		RESOLUTION
		Commemorating the 125th anniversary of North Dakota’s Statehood.
	
	
		Whereas the Dakota Territory was incorporated in 1861;Whereas President Theodore Roosevelt came to the Dakota Territory in 1883 to hunt and begin cattle
			 ranching near Medora, North Dakota;Whereas President Theodore Roosevelt credited the fact he was elected President to the time he
			 spent and the experiences he had  in North Dakota;Whereas North Dakota was admitted to the Union on November 2, 1889;Whereas the population of North Dakota grew from 2,000 in 1870 to 680,000 in 1930, and	 reached a
			 State record of 730,000 people in 2014;Whereas the battleship USS NORTH DAKOTA, the first turbine-powered ship in the United States Navy,
			 was launched in 1908;Whereas the North Dakota State flag, the regimental flag carried by the North Dakota Infantry in
			 the Spanish-American War in 1898 and Philippine Island Insurrection in
			 1899, was designated in 1911;Whereas the Bank of North Dakota was established in 1919 and the State mill and elevator began
			 operating in 1922;Whereas, in 1932, the International Peace Garden was established on the border between North Dakota
			 and the Canadian province of Manitoba, a symbol of peace between the
			 governments of the United States and Canada;Whereas, in 1949, the Theodore Roosevelt National Memorial Park was dedicated, covering 3 areas of
			 the badlands in western North Dakota;Whereas, in 1953, President Eisenhower dedicated the Garrison Dam, the fifth-largest earthen dam in
			 the world, which created Lake Sakakawea, the third-largest man-made lake
			 in the United States;Whereas North Dakota has a world-class system of higher education, which supports student
			 development across a variety of fields, including aerospace, agriculture,
			 architecture, education, engineering, law, medicine, and nursing;Whereas the USS NORTH DAKOTA, a Virginia-class submarine was christened in November 2013;Whereas North Dakota has had the lowest unemployment rate in the United States for over 5 years;Whereas, in 2013, North Dakota was either 1st or 2nd  in the United States in total agriculture
			 production for 16 different commodities;Whereas North Dakota is the second largest producer of oil and gas in the United States;Whereas North Dakota produces over 1,000,000 barrels of oil each day;Whereas the economy of North Dakota has grown faster than the economy of all other States of the
			 United States for 4 consecutive years;Whereas the personal income of people in North Dakota is nearly 30 percent above the national
			 average;Whereas, in 2012, exports from North Dakota topped $4,000,000,000; andWhereas the economy and communities of North Dakota has experienced unprecedented development,
			 resulting in national recognition: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates—(A)the State of North Dakota on its 125th anniversary; and(B)the people of North Dakota for their tremendous work and success in building the prosperity of
			 current and future generations living in the State; and(2)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution
			 to the Governor of North Dakota.
			
